Case 2:17-cv-05541-JMA-AKT Document 17 Filed 01/09/19 Page 1 of 2 PageID #: 181



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEWYORK
                                                              X

  LISA POWERS,                                                    STIPULATION OF DISMISSAL                     FILED 
                                                                  WITH PREJUDICE                               CLERK 
                                Plaintiff,                                                                         
                                                                                                    1/9/2019 10:43 am
                                                                                                                   
  -against-                                                       17-cv-5541 (JMA) (AKT)               U.S. DISTRICT COURT 
  ASPLUNDH CONSTRUCTION CORP.                                                                     EASTERN DISTRICT OF NEW YORK 
                                                                                                       LONG ISLAND OFFICE 
                                 Defendant.




 ---------------          --------------···-····-----         X


       IT IS HEREBY STIPULATED AND AGREED, by and between all parties to this action,

by and through their respective attorneys, that pursuant to Federal Rule of Civil Procedure

41(a)(l)(ii) this action and all claims asserted herein are hereby dismissed with prejudice and

without costs, attorneys' fees, expenses or disbursements to any party.

       The parties further agree that no further suit will be instituted against Asplundh

Construction Corp., its agents, servants, employees, or former employees for the same causes of

action which have been asserted herein, or for any other causes of action arising out of the

incidents or circumstances which gave rise to this lawsuit.


Dated: New York,flew York                     TAUBMAN KIMELMAN & SOROKA, LLP
       January~' 2019                         Counsel for Plaintif!:_
                                              30 Vesey Street, 6' 1 Floor
                                              New York, New York _10007
Case 2:17-cv-05541-JMA-AKT Document 17 Filed 01/09/19 Page 2 of 2 PageID #: 182


Dated: New York, New York   LA VIN, O'NEIL, CEDRONE & DISIPIO
       January _2_, 20 J9   Counsel for Defendant
                            420 Lexington Avenue, Suite 335
                            NewYor, New York 101

                            By:,__--,t-;;--=--,.--"1-'=--..___-~-
                              /




          Case closed.
          SO ORDERED.
          /s/ JMA, USDJ
          1/9/2019
